Appeal from an order of the County Court, Dutchess County, denying without a hearing an application in the nature of a writ of error coram nobis to vacate a judgment of said court rendered December 6, 1943, convicting appellant, on his plea of guilty, of murder in the second degree. Appellant was 13 years of age at the time of his conviction. He contends that his plea of guilty was coerced in that it was induced by his mother’s fear, and that appellant, being only 13 years of age, was emotionally and intellectually incapable of making a valid plea of guilty. The record shows that the Trial Judge explained the plea to appellant and that appellant answered that he understood it. Order unanimously affirmed. As to the unavailability of the question of appellant’s mental and emotional capacity, in this proceeding, compare the decision in the prior coram nobis proceeding brought by appellant. (People v. Codarre, 285 App. Div. 1087.)
Present —Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.